Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, *8281997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his position as director of computer support at a State university after receiving an unfavorable performance evaluation from his supervisor. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant voluntarily left his employment without good cause. Neither criticism from nor conflict with one’s supervisor constitutes good cause for leaving one’s employment (see, Matter of Collins [Sweeney], 239 AD2d 758, 759). While claimant testified that stress and hypertension engendered by his employment caused him to quit his position, no evidence was presented to establish that claimant’s physician advised him to resign (see, Matter of Krinsky [Sweeney], 238 AD2d 659). We find no error in the Administrative Law Judge’s denial of claimant’s request to subpoena various witnesses since the record supports the conclusion that their testimony would have been irrelevant given their lack of knowledge regarding the facts surrounding claimant’s resignation (see, Matter of David [Hudacs], 193 AD2d 995, 996, lv denied 82 NY2d 663, cert denied 513 US 1117). We have considered claimant’s remaining contentions and find them to be unpersuasive.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.